Citation Nr: 0934448	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The Veteran is not currently shown to have PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the present case, the RO provided the veteran pre-
adjudication notice by letter dated in May 2005.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  Dingess, 19 Vet. App. at 473.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran a VA examination, obtained 
statements from the Veteran, and assisted the Veteran in 
obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Discussion

The Veteran contends that he has PTSD which is related to 
active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

The Veteran's service treatment records, including his 
September 1963 induction physical examination and his 
December 1973 separation physical examination are negative 
for complaints, treatment, or a diagnosis of a mental 
disorder, including PTSD.  

The Veteran first raised a claim of entitlement to PTSD in 
April 2005, indicating that his condition began in-service in 
1967.  

The Veteran underwent a VA examination in September 2005.  At 
the time, the Veteran denied any period of homelessness, 
however, stated that he was unemployed for a period of six 
weeks due to his alcohol dependence in the 1970's.  The 
Veteran denied psychiatric hospitalization, as well as 
medication.  He further indicated that he has never reported 
his condition to a medical professional prior to this 
examination.  The Veteran is currently married and lives with 
his wife.  He is currently employed as a truck driver.  The 
Veteran admits to heavy drinking on a regular basis until a 
few months ago.  Regarding his in-service claimed stressors, 
the Veteran indicated that he experiences nightmares two 
times per month.  He stated that he occasionally has 
intrusive thoughts and bouts of anger.    

On mental status examination, the Veteran was neatly dressed, 
cooperative, and friendly.  His demeanor was pleasant; he was 
not angry, anxious, or depressed.  He was oriented to time, 
place, and person.  His IQ was in the average range.  The 
Veteran denied hallucinations.  There was no evidence of 
schizophrenia, bipolar disorder, or organicity.  His affect 
was appropriate and his mood was euthymic.  He spoke at a 
normal rate.  His judgment and insight were intact.   

Upon review of the Veteran's claims file, the examiner noted 
that the Veteran's mental status examination was completely 
normal.  He further reported that the Veteran's current 
psychological functioning is excellent.  The examiner 
acknowledged the Veteran's isolative and withdrawn behavior, 
as well as his occasional nightmares.  The examiner opined 
that the Veteran's thoughts represent a normal recollection 
of combat experiences, however, do not rise to the level of a 
PTSD diagnosis.  The examiner diagnosed the Veteran with 
alcohol abuse for many years, however, indicated that the 
Veteran is currently in remission.

Given the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  The evidence does not 
show that the Veteran has been diagnosed as having PTSD.  The 
Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges the Veteran's contentions 
of PTSD, however, service connection for PTSD is not 
warranted in the absence of proof of a current diagnosis.  
The Board also notes that the Veteran submitted a stressor 
narrative in May 2005, however, without a diagnosis of PTSD, 
a discussion regarding potential stressors is not necessary.          

In light of the aforementioned, the Board concludes that 
service connection for PTSD must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


